DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Hauck et al. (PGPUB No. US 2007/0185485).

Regarding claim 1, Lee teaches a method of determining a pose of a portion of a medical instrument with respect to patient anatomy, the method comprising: 

receiving shape information from a shape sensor extending along at least a portion of the medical instrument between the reference portion and the distal end (Paragraph 0059 teaches that the shape sensing means is optical fiber that is shown to be in the instrument in Fig. 2A. Paragraph 0052 teaches that the shape sensing means extends along the flexible body 200): and 
determining a pose of a portion of the elongated flexible body with respect to the patient anatomy using the configuration of the first set of optical fiducials, the configuration of the second set of optical fiducials, and the shape information (Paragraph 0052 teaches that the tracking device 210 and shape sensing 212 are used to track the position and orientation of the elongated flexible body 200. Paragraph 0053 teaches that the configuration of the elongated flexible body 200 is monitored within the anatomical structure. Paragraphs 0034 and 0035 teach that the tracking devices 58 and the reference frame 54 are used to track the instrument with respect to the patient anatomy).
However, Lee is silent regarding a method, comprising: 
the medical instrument including an elongated flexible body with a distal end and a rigid proximal body coupled to a proximal end of the elongated flexible body, the rigid proximal body coupled to a teleoperational manipulator configured to move the rigid proximal body along a known fixed path, the rigid proximal body comprising the reference portion.
In an analogous imaging field of endeavor, regarding the tracking of invasive procedural instruments, Hauck teaches a method, comprising: 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Hauck’s teaching of an elongate flexible body with a dismal end and a rigid proximal end that is connected to a teleoperational manipulator to move the rigid proximal body along a fixed path with a reference. This modified method would allow a used to precisely determine the distance travelled by the probe 12 between measurements of tissue parameters (See paragraph 0073 of Hauck).

	Regarding claim 2, modified Lee teaches the method in claim 1, as discussed above.
	Lee further teaches a method, wherein the shape sensor is an optical fiber shape sensor (shape sensing means 212 in Fig. 2A and 4), and the pose of the portion of the elongated flexible body is a pose of the distal end (Paragraph 0056 teaches that the tracking device 210 and shape sensing means 212 can be used to track the proximal end 202 and the distal end 204. Paragraph 0059 teaches that the shape sensing means can be one or a plurality of optical fibers).

Regarding claim 3, modified Lee teaches the method in claim 1, as discussed above.
	Lee further teaches a method, wherein the shape sensor comprises a plurality of electromagnetic sensors (Paragraph 0033 teaches that the position of an instrument in the patient space can be determined 

Regarding claim 4, modified Lee teaches the method in claim 1, as discussed above.
However, Lee is silent regarding a method, wherein operating the optical tracking sensor to track the configuration of the second set of optical fiducials occurs while the rigid proximal body is coupled to an insertion track of the teleoperational manipulator along which motion of the rigid proximal body is substantially constrained.
In an analogous imaging field of endeavor, tracking invasive procedural instruments, Hauck teaches a method, wherein operating the optical tracking sensor (Electrode 90 in Fig. 10) to track the configuration of the second set of optical fiducials occurs while the rigid proximal body (Catheter control handle 28) is coupled to an insertion track of the teleoperational manipulator along which motion of the rigid proximal body is substantially constrained (Paragraph 0042 teaches that the controller 24 is able to control the translation servo 18. Paragraph 0043 teaches that the handle 28 is placed on the catheter holding device 16 via the receiving portion 26. Paragraph 046 teaches that the holding device 16 is translatably associated with the track 14. Paragraph 0073 teaches that the location and position of the probe can be tracked with the electrode 90 observing the position electrode 88 that is located on the probe. Paragraph 0043 teaches that the handle 28 is clamped or strapped in place. See Fig. 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Hauck’s teaching of operating the optical tracking system for tracking the fiducial located on an instrument that is coupled to a teleoperational track and is substantially constrained. This modified method would allow a used to precisely determine the distance travelled by the probe 12 between measurements of tissue parameters (See paragraph 0073 of Hauck). 

Regarding claim 5, modified Lee teaches the method in claim 1, as discussed above.

In an analogous imaging field of endeavor, tracking invasive procedural instruments, Hauck teaches a method, wherein operating the optical tracking sensor to track the configuration of the second set of optical fiducials occurs while the rigid proximal body (Catheter control handle 28) is coupled to a drive system of the teleoperational manipulator (Paragraph 0042 teaches that the controller 24 is able to control the translation servo 18. Paragraph 0043 teaches that the handle 28 is placed on the catheter holding device 16 via the receiving portion 26. Paragraph 046 teaches that the holding device 16 is translatably associated with the track 14. Paragraph 0073 teaches that the location and position of the probe can be tracked with the electrode 90 observing the position electrode 88 that is located on the probe. See Fig. 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Hauck’s teaching of operating the optical tracking system to tracking the fiducial located on an instrument that is coupled to a teleoperational track. This modified method would allow a used to precisely determine the distance travelled by the probe 12 between measurements of tissue parameters (See paragraph 0073 of Hauck). 

Regarding claim 6, modified Lee teaches the method in claim 1, as discussed above.
Lee further teaches a method, wherein determining the pose of the portion of the elongated flexible body with respect to the patient anatomy comprises: 
determining a location of the reference portion with respect to the patient anatomy by using the configuration of the first set of optical fiducials and the configuration of the second set of optical fiducials (Paragraph 0042 teaches that a point on an anatomy can be identified based on the instrumental position information and paragraph 0043 teaches that this navigation with respect to a point is done by detecting 
determining a location of the distal end of the elongated flexible body with respect to the patient anatomy by using the shape information and the location of the reference portion (Paragraph 0052 teaches that the shape sensing means 212 can extend the length of the flexible body 200 and be coupled to a known reference point. This would provide the location of the position information of the distal end).

Regarding claim 7, modified Lee teaches the method in claim 1, as discussed above.
Lee further teaches a method, further comprising displaying using a display system a combined image of the elongated flexible body registered with an image of the patient anatomy (Paragraph 0070 teaches that the patient image data is superimposed with the instrument position and shape in the patient space. See Fig. 7).

Regarding claim 24, modified Lee teaches the method in claim 1, as discussed above.
However, Lee is silent regarding a method, wherein motion of the rigid proximal body along the known fixed path is tracked by a position measuring device.
In an analogous imaging field of endeavor, tracking invasive procedural instruments, Hauck teaches a method, wherein motion of the rigid proximal body along the known fixed path is tracked by a position measuring device (Paragraph 0050 teaches that the controller 24 is able to track and navigate the catheter 12. Paragraphs 0042-0043 teaches that catheter handle 28 is attached to the holding device 16 and situated on a track 14 for translation).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Hauck’s tracking of the motion of the proximal body along a fixed path. This modified method would allow a user to reliable control and navigate the catheter in the patient body to a precise location and reduce the amount of time and skill required of the user (Paragraph 0007 of Hauck).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Hauck et al. (PGPUB No. US 2007/0185485) further in view of Teichman et al. (PGPUB No. US 2008/0200794).

Regarding claim 8, modified Lee teaches the method in claim 1, as discussed above.
However, the combination of Lee and Hauck is silent regarding a method, wherein operating the optical tracking sensor to track the configuration of the first set of optical fiducials and the second configuration of the second set of optical fiducials comprises: 
monitoring the first and second sets of optical fiducials with an optical tracking camera system.
	In an analogous imaging field of endeavor, regarding the tracking of optical fiducials for medical procedure, Teichman teaches a method, wherein operating the optical tracking sensor to track the configuration of the first set of optical fiducials and the second configuration of the second set of optical fiducials comprises: 
monitoring the first and second sets of optical fiducials with an optical tracking camera system (Paragraph 0039 teaches that the camera 40 can be used to track instruments and implants. The instruments are used to create reference frames which paragraph 0005 teaches can be used as fiducial markers for the patient position).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Lee and Hauck with Teichman’s teaching of utilizing a camera to track instruments and patient anatomy. This modified method would allow a user to the accurate display of positional information in real-time (Paragraph 0046 of Teichman).

Claim 9-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Foley et al. (PGPUB No. US 2011/0028894).

Regarding claim 9, Lee teaches a method of determining a pose of a portion of a medical instrument with respect to patient anatomy in a surgical environment, the method comprising: 
tracking a first set of optical fiducials to produce first optical fiducial information, the first set of optical fiducials (tracking devices 210a-d in Fig. 4) positioned on a reference portion of a medical instrument in the surgical environment (Paragraphs 0034-0035 teaches that the tracking device 58 is able to track the instrument 52. Paragraph 0052 teaches that a known reference point can be connected onto the medical instrument), 
obtaining a pose of the patient anatomy in the surgical environment (Paragraphs 0034-0035 teaches that the reference frame and tracking device 58 are placed on the patient to track their anatomy); 
determining the pose of the patient anatomy (Paragraphs 0034-0035 teaches that the reference frame and tracking device 58 are placed on the patient to track their anatomy. Paragraph 0070 teaches that the tracking information from the tracking system on the data of patient and instrument are then superimposed and displayed. See Fig. 7).
However, Lee is silent regarding a method comprising:
the medical instrument including an elongated flexible body with a distal end and a rigid proximal body coupled to a proximal end of the elongated flexible body, wherein the rigid proximal body comprises the reference portion;
tracking a second set of optical fiducials to produce second optical fiducial information, the second set of optical fiducials positioned on an insertion track of a teleoperational manipulator in the surgical environment, wherein the rigid proximal body of the medical instrument is coupled to move along the insertion track; 
calibrating a plurality of insertion measurements with respective positions of the reference portion of the rigid proximal body along the insertion track; 
driving movement of the rigid proximal body of the medical instrument to a first location along the insertion track; and 

In an analogous imaging field of endeavor, regarding the tracking of invasive medical instruments, Foley teaches a method, comprising:
the medical instrument (Catheter 100 in Fig. 1) including an elongated flexible body with a distal end (catheter sheath 116 in Fig. 1) and a rigid proximal body (proximal end 104 and the grip 106) coupled to a proximal end of the elongated flexible body (Fig. 1 shows the proximal end 104 and the grip 106 are connected to the distal end portion 114), wherein the rigid proximal body comprises the reference portion (Paragraph 0283 teaches that catheter 102 is nested in the molded nest 190, which is shown to be connected to the plate 184. Paragraph 0351 teaches that optical reflectors are placed on the plate);
tracking a second set of optical fiducials to produce second optical fiducial information (Paragraph 0283 teaches that the sled member 178 receives the catheter handle in the control assembly 182 and plate 184. See Fig. 4. Paragraph 0351 teaches that the plate 184 can hold optical reflectors 642 and this allows for the determination of the orientation of the sled member and plate. See Fig. 33), the second set of optical fiducials positioned on an insertion track of a teleoperational manipulator in the surgical environment (Paragraph 0351 teaches that the plate 184 can hold optical reflectors 642 and this allows for the determination of the orientation of the sled member and plate. See Fig. 33. Fig. 8 shows the sled member arranged on a track), wherein the rigid proximal body of the medical instrument is coupled to move along the insertion track (Paragraph 0281 teaches that the handle controller 144 and sled member 138 is connected to the drive support 166. This allows the forward backward movement of the system.); 
calibrating a plurality of insertion measurements with respective positions of the reference portion of the rigid proximal body along the insertion track (Paragraph 0352 teaches that the optical sensor array is able to determine the positions of the plate 184 on which the catheter rests. This sensing allows for the detection of the angular positions theta 1, theta 2, and theta 3. See Fig. 34); 

determining a pose of the elongated flexible body with respect to the patient anatomy in the surgical environment when the rigid proximal body is in the first location along the insertion track based on the first location (Paragraph 0355 teaches that the system is able to recognize then the angle position is at 0. Paragraph 0354 teaches that the sensor is able to send a signal that the driver motor should be stopped), the plurality of calibrated insertion measurements (Paragraph 0352 teaches that the optical sensor array is able to determine the positions of the plate 184 on which the catheter rests. This sensing allows for the detection of the angular positions theta 1, theta 2, and theta 3. See Fig. 34).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Foley’s teaching of tracking an optical fiducial that is located on an insertion track with the movement of a probe that is attached onto the track and the determination of the position of the instrument. This modified apparatus would allow a user to identify or diagnose disorders of a patient in a sterile environment without unnecessary exposer by operators or other staff (Paragraphs 0002 and 0003 of Foley).

Regarding claim 10, modified Lee teaches the method in claim 9, as discussed above.
Lee further teaches a method, wherein determining the pose of the patient anatomy in the surgical environment includes tracking a third set of optical fiducials positioned on the patient anatomy in the surgical environment (Paragraph 0034 teaches that dynamic reference frame 54 is used for tracking on the patient position with the tracking system 44. See Fig. 1).

Regarding claim 11, modified Lee teaches the method in claim 9, as discussed above.

However, Lee is silent regarding a method, further comprising tracking while driving the movement of the rigid proximal body along the insertion track and that the optical fiducials are on the insertion track.
In an analogous imaging field of endeavor, regarding the tracking of invasive medical instruments, Foley teaches a method, further comprising tracking while driving the movement of the rigid proximal body along the insertion track and that the optical fiducials are on the insertion track (Paragraph 0283 teaches that the sled member 178 receives the catheter handle in the control assembly 182 and plate 184. See Fig. 4. Paragraph 0278 teaches that the sled member is placed on the sled bed 136 which is a linear member. Paragraph 0030 teaches that the proximal end of the catheter is rigidly nested in the guide. Paragraph 0351 teaches that the plate 184 can hold optical reflectors 642 and this allows for the determination of the orientation of the sled member and plate. See Fig. 33).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Foley’s teaching of tracking a optical fiducial that is located on an insertion track with the movement of a probe that is attached onto the track. This modified apparatus would allow a user to identify or diagnose disorders of a patient in a sterile environment without unnecessary exposer by operators or other staff (Paragraphs 0002 and 0003 of Foley).

Regarding claim 14, modified Lee teaches the method in claim 9, as discussed above.
Lee further teaches a method, wherein determining the pose of the elongated flexible body further comprises receiving shape information from a shape sensor extending along at least a portion of the 

Regarding claim 15, modified Lee teaches the method in claim 14, as discussed above.
Lee further teaches a method, wherein determining the pose of the elongated flexible body with respect to the patient anatomy comprises: 
determining a pose of the distal end of the elongated flexible body with respect to the patient anatomy based on the shape information and a pose of the reference portion at the first location (Paragraph 0052 teaches that the shape sensing means 212 can extend the length of the flexible body 200 and be coupled to a known reference point to provide position and orientation information. The shape sensing means can be an optical fiber as described in paragraph 0059. Paragraph 0053 teaches that the tracking of the patient and instruments can occur in real-time).

Regarding claim 16, modified Lee teaches the method in claim 9, as discussed above.
Lee further teaches a method, further comprising: 
generating a combined image of the elongated flexible body registered with an image of the patient anatomy (Paragraph 0070 teaches that the patient image data is superimposed with the instrument position and shape in the patient space. See Fig. 7); and 
displaying the combined image (Paragraph 0070 teaches that the image is displayed on display 36. See Fig. 7).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Foley et al. (PGPUB No. US 2011/0028894) further in view of Trovato et al. (PGPUB No. US 2011/0166514).

Regarding claim 12, modified Lee teaches the method in claim 11, as discussed above.
wherein determining the pose of the elongated flexible body with respect to the patient anatomy comprises: 
receiving shape information from a shape sensor extending within the medical instrument between the reference portion and the distal end when the proximal body is at the first location (Paragraph 0052 teaches that the shape sensing means 212 extends the length of the instrument body 200. Paragraph 0059 teaches that the shape sensing means can be ab optical fiber that determines the shape of the body. Paragraph 0070 teaches that this shape tracking can be in real-time), 
receiving tracking information for the third set of optical fiducials when the rigid proximal body of the medical instrument is at the first location (Paragraph 0025 teaches that the tracking system tracks the patient indo and position is done in real-time).
However, Lee is silent regarding a method, comprising:
receiving a calibrated first insertion measurement of the plurality of calibrated insertion measurements when the rigid proximal body of the medical instrument is at the first location, 
receiving second optical fiducial information for the second set of optical fiducials when the rigid proximal body of the medical instrument is at the first location.
In an analogous imaging field of endeavor, regarding the tracking of invasive procedural instruments, Foley teaches a method, comprising:
receiving a calibrated first insertion measurement of the plurality of calibrated insertion measurements when the rigid proximal body of the medical instrument is at the first location (Paragraph 0355 teaches that the system is able to recognize then the angle position is at 0. Paragraph 0354 teaches that the sensor is able to send a signal that the driver motor should be stopped), 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lee with Foley’s teaching of tracking an optical fiducial that is located on an insertion track with the movement of a probe that is attached onto the track and the determination of the position of the instrument. This modified apparatus would allow a user to identify or diagnose disorders of a patient in a sterile environment without unnecessary exposer by operators or other staff (Paragraphs 0002 and 0003 of Foley).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Foley et al. (PGPUB No. US 2011/0028894) further in view of Piron et al. (PGPUB No. US 2015/0351860).

Regarding claim 13, modified Lee teaches the method in claim 10, as discussed above.
However, the combination of Lee and Foley is silent regarding, wherein determining the pose of the elongated flexible body with respect to the patient anatomy comprises disabling the tracking of at least one of the first, the second, and the third sets of optical fiducials.
In an analogous imaging field of endeavor, regarding the tracking of optical fiducials, Teichman teaches a method, wherein determining the pose of the elongated flexible body with respect to the patient anatomy comprises disabling the tracking of at least one of the first, the second, and the third sets of optical fiducials (Paragraph 0081 teaches that the registration fiducial points that are used for navigation and registration can be disabled for a period of the procedure).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Foley et al. (PGPUB No. US 2011/0028894) further in view of Teichman et al. (PGPUB No. US 2008/0200794).

Regarding claim 17, modified Lee teaches the method in claim 9, as discussed above.
However, the combination of Lee and Foley is silent regarding, a method, wherein tracking the first and second sets of optical fiducials comprises monitoring the first and second sets of optical fiducials with an optical tracking camera system.
In an analogous imaging field of endeavor, regarding the tracking of optical fiducials for medical procedure, Teichman teaches a method, wherein tracking the first and second sets of optical fiducials comprises monitoring the first and second sets of optical fiducials with an optical tracking camera system (Paragraph 0039 teaches that the camera 40 can be used to track instruments and implants. The instruments are used to create reference frames which paragraph 0005 teaches can be used as fiducial markers for the patient position).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Lee and Foley with Teichman’s teaching of utilizing a camera to track instruments and patient anatomy. This modified method would allow a user to the accurate display of positional information in real-time (Paragraph 0046 of Teichman).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Foley et al. (PGPUB No. US 2011/0028894) further in view of Bonny et al. (PGPUB No. US 2018/0014888).

Regarding claim 18, modified Lee teaches the method in claim 9, as discussed above.
However, the combination of Lee and Foley is silent regarding a method, wherein calibrating the plurality of insertion measurements is performed prior to an arrival of the patient anatomy to the surgical environment.
In an analogous imaging field of endeavor, regarding the tracking of a tool for surgical procedure, Bonny teaches a method, wherein calibrating the plurality of insertion measurements is performed prior to an arrival of the patient anatomy to the surgical environment (Paragraph 0029 teaches that the positioning and calibration of the fiducial marker onto the tool is done prior to surgery).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Lee and Foley with Bonny’s teaching of calibrating measurement information before the arrival of anatomy to the surgical environment. This modification will allow for the accurate execution of a surgical procedure and result in improved results and reliability of surgical systems (Paragraphs 0006-0007 and 0029 of Bonny).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPUB No. US 2010/0030063) in view of Hauck et al. (PGPUB No. US 2007/0185485) further in view of Trovato et al. (PGPUB No. 2011/0166514).

Regarding claim 25, modified Lee teaches the method in claim 24, as discussed above.
However, the combination of Lee and Foley is silent regarding a method, wherein the position measuring device comprises at least one of a resolver, an encoder, or a potentiometer.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Lee and Hauck with Trovato’s teaching of the utilization of a potentiometer or encoder for position tracking. This modified method would allow a user to access difficult to reach areas and allow for safe access (Paragraph 0002 in Trovato).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793